       Case 1:21-cv-00442-NONE-SAB Document 19 Filed 08/11/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ENRIQUE LEMUS, JR.                               )   Case No.: 1:21-cv-00442-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING PLAINTIFF’S MOTION
13            v.                                          FOR EXTENSION OF TIME
                                                      )
14                                                    )   (ECF No. 18)
     V. SANCHEZ, et al.,
                                                      )
15                                                    )
                      Defendants.                     )
16                                                    )

17            Plaintiff Enrique Lemus, Jr. is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for an extension of time, filed August 10, 2021.

20            Good cause having been presented, it is HEREBY ORDERED that Plaintiff has thirty (30)

21   days from the date of service of this order to file a response to the order to show cause.

22
23   IT IS SO ORDERED.

24   Dated:        August 11, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
